Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, 10, and 18 of the current application teach similar subject matter as the prior art of Srinivasan et al. (US 2009/0012842).  However claims 1, 10, and 18 are allowed for the reasons pointed out by the applicant’s remarks filed on 03/03/2021 (pages 8-11).  Specifically, the prior art fails to teach “generating, for the phrase, a matrix structure that utilizes a plurality of rows and a plurality of columns to store data of the phrase, wherein the plurality of rows and the plurality of columns each indicate one of an order of tokens of the plurality of tokens or levels of the plurality of levels” as recited in claim 1, “generating, for the phrase using the parse tree data structure, a matrix structure that utilizes a plurality of rows and a plurality of columns to store data of the phrase, wherein the plurality of rows and the plurality of columns each indicate one of an order of tokens of the plurality of tokens or levels of the plurality of levels” as recited in claim 9, and “generate, for the phrase, a matrix structure that utilizes a plurality of rows and a plurality of columns to store data of the phrase, wherein the plurality of rows and the plurality of columns each indicate one of an order of tokens of the plurality of tokens or levels of the plurality of levels
Claims 2-8, 11-17, and 19-25 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Trask et al. (US 2016/0247061 discloses systems and methods for neural language modeling.
Aravamudan et al. (US 2018/0082197) discloses systems, methods, and computer readable media to detect an association between semantic entities and generate semantic information between entities.
Aravamudan et al. (US 2019/0354883) discloses systems, methods, and computer readable media to detect an association between semantic entities and generate semantic information between entities.
Ahmad (US 10,055,476) discloses analyzing a set of search requests to detect fixed phrases suitable for inclusion in search index.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672